The opinion of the Court was prepared by
Shepley J.
The exceptions state, that the “writ was made by attaching with a wafer a fly leaf to a capias and at*77tachment blank in common form, thus making the process a trustee writ.” The writ, by the statute denominated a “ trustee writ of attachment,” commands the officer to summon the defendant. The service is not made by a separate summons but by copy. The writ denominated, “ capias or attachment,” does not. command the officer to summon the defendant, and service is made by a separate summons. The one made by the plaintiff’s attorney, with the fly leaf annexed, does not appear to have corresponded with either. When a service had been made upon it, the attorney had no authority to alter it without leave of Court, and the subtraction of the leaf was illegal. By his doing so the writ had been made to assume again a legal form, and the plaintiff had obtained a judgment upon it. The officer was commanded and authorized by the informal writ to make an attachment of property : and neither the subsequent alteration, nor the want of a legal service, could excuse him from the performance of the duty of keeping the property safely, that it might be applied to satisfy the judgment obtained by the plaiutiS', or returned to the defendant, if he should become entitled to it. He has not shown, that the defendant in that suit, has become entitled to it; while the plaintiff has shown a judgment rendered in his favor and an execution issued thereon. The officer is not a party to that judgment and cannot impeach it collaterally. It is said, that the attachment of the property was not made upon the writ, on which judgment was recovered. But the fact that certain important allegations contained in the writ at the time of service have been subtracted, does not destroy its identity, the return of the officer still remaining with the part retained.
The law presumes, that an officer, who has made service of a writ, has obeyed the command of his precept and performed his duty, until the contrary appears. The writ having commanded him to attach the goods and estate of the defendant to a certain value, and he having returned an attachment of goods only without fixing the value, the presumption must be, in the absence of all other testimony, that they were of the value commanded. Exceptions overruled.